The undisputed evidence in this case shows that the mortgage in question is the property of the estate of the plaintiffs’ testator, Jeremiah J. Andreas, under the will of his sister, Sarah E. Sibell, and also pursuant to an instrument in writing, signed by Cordelia E. Bruggerhof on the 27th day of December, 1905. Judgment reversed on the law and the facts; and this court also reverses the first, second and third conclusions of law, as found by the trial court in favor of the defendant, and directs that plaintiffs’ proposed conclusions of law numbered one to ten be found in favor of the plaintiffs, and judgment thereupon rendered in favor of the plaintiffs, without costs. Rich, Jaycox, Manning, Kelby and Young, JJ., concur. Settle order before Mr. Justice Manning.